SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR []TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to LIVEWIRE ERGOGENICS INC. (Exact name of registrant as specified in its charter) Nevada 000-54588 26-1212244 (State or other jurisdiction of incorporation or organization) (Commission file no.) (IRS Employee Identification No.) 1747 S. Douglass Road, Unit C Anaheim, CA 92806 (Current Address of Principal Executive Offices) Phone number: (714) 940-0155 (Issuer Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2of the Exchange Act). Check one: Large accelerated filer [] Accelerated filer []Non-accelerated filer[] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] The number of shares of Common Stock of the issuer outstanding as of November 8, 2013 was 83,846,619. 1 Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations for the Nine and Three Months Ended September 30, 2013 and 2012 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 5 Notes to the unaudited condensed consolidated financial statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 2 Table of Contents Item 1. Financial Statements LiveWire Ergogenics, Inc. Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid and other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable - related party Notes payable Convertible debentures, net Derivative liability - Advances from stockholders' Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, $.0001 par value, 10,000,000 shares authorized, 0 shares issued and outstanding at September 30, 2013 and December 31, 2012 - - Common stock, $.0001 par value, 100,000,000 shares authorized, 81,043,200 and 68,460,139 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Subscription receivable ) ) Common stock to be issued - 5 Additional paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of these statements. 3 Table of Contents LiveWire Ergogenics, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the nine months ended For the three months ended September 30, September 30, Income Sales $ Cost of goods sold Gross Profit Operating Expenses Selling costs General and administrative costs Depreciation Total Operating Expenses Loss from operations ) Other Expenses (Income) Gain on change in fair value of derivative liability ) - - - Amortization of debt discount - - Interest expense Net Loss Before Provision for Income Taxes $ ) $ ) $ ) $ ) Income Tax - Net Loss ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of these statements. 4 Table of Contents LiveWire Ergogenics, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months ended September 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Change in fair value of derivative liability ) - Amortization of debt discount - Common stock issued for services Bad debt expense - Change in operating assets and liabilities: Accounts receivable ) Inventory ) ) Prepaid and other assets - Accounts payable Accounts payable - related parties Net cash used in operating activities ) ) Cash Flows From Investing Activities Purchase of equipment - ) Sale of equipment - Net cash provided by investing activities - ) Cash Flows From Financing Activities Proceeds from notes payable Proceeds from shareholder loan - Proceeds from convertible notes payable - Repayment of convertible notes payable ) Advance from stockholders - Repayment of advances to stockholders ) - Repayment of shareholder loans ) Repayment of note payable ) ) Proceeds from subscription receivable - Share issued for cash - Net cash provided by financing activities Net increase (decrease) in Cash ) Cash at Beginning of Period Cash at End of Period $ $ Supplemental Disclosure of Cash Flow Information Cash paid for interest $
